Citation Nr: 0126679	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-00 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Whether a reduction from a 20 percent evaluation for low 
back syndrome with history of sprain and degenerative joint 
disease of the lumbar spine to a 10 percent evaluation, 
commencing November 1, 1993, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back syndrome with history of sprain and degenerative 
joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 1962 
and from October 1967 to October 1976.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The rating 
decisions on appeal include a July 1993 rating decision, 
issued to the veteran in August 1993, a July 1998 rating 
decision, and a rating decision prepared in August 2000 and 
issued to the veteran in September 2000.  By a July 1998 
rating decision, the RO granted an increased, 10 percent, 
evaluation, but no higher evaluation, for service-connected 
low back disability, effective in January 1998.  The Board, 
on appellate review, determined that the veteran had timely 
disagreed with the rating decision prepared in July 1993 
which reduced the evaluation of service-connected low back 
disability from 20 percent to noncompensable, and directed 
that the RO complete adjudication of the July 1993 rating 
decision prior to final appellate review of the July 1998 
rating decision.  In an August 2000 rating decision, the RO 
determined that a rating reduction from 20 percent to 10 
percent, effective November 1, 1993, was proper, assigning a 
10 percent evaluation for lumbar spine disability effective 
from November 1993.  Both claims are now before the Board 
following remand. 

By a substantive appeal submitted in September 2000, the 
veteran requested a hearing before the Board.  However, by a 
written statement signed in October 2000, the veteran 
withdrew his request for a hearing before the Board.  That 
withdrawal in writing by the veteran is valid, and the Board 
may proceed with appellate review.  38 C.F.R. § 20.702(e) 
(2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A 20 percent evaluation was assigned for the veteran's 
service-connected low back disability effective in June 1991, 
less than five years prior to a July 1993 rating decision 
which, as corrected by the August 2000 rating decision, 
reduced the 20 percent rating to 10 percent.

3.  The evidence establishes that, in March 1993, the 
veteran's back disability was improved, as manifested by the 
absence of pain or muscle spasm on motion and by medical 
evidence that there was no radiculopathy, although the 
veteran continued to report chronic low back pain and 
increased pain with heavy lifting or prolonged sitting; the 
veteran's ability to walk long distances was not limited by 
back pain.  

4.  The March 1993 examination on which the July 1993 rating 
reduction was based was equally as complete as the July 1991 
examination on which the rating increase to 20 percent was 
based.

5.  The veteran's service-connected back disability is 
currently manifested by degenerative disc disease without 
disc herniation, pain on motion with side bending to the left 
more than 30 degrees, complaints of chronic, mild aching back 
discomfort, range of motion from 90 degrees of flexion to 20 
degrees of extension without increased pain, and episodes of 
exacerbation of back pain requiring up to three days of near-
total bedrest and two additional days of reduced activity 
once a month; except during exacerbations, the veteran's back 
disability is not manifested by muscle spasms; the veteran 
has no symptoms of nerve root entrapment.  


CONCLUSIONS OF LAW

1.  The preponderance of the evidence supports the propriety 
of reduction of a 20 percent disability evaluation for 
degenerative joint disease of the lumbar spine to 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105(e), 4.1, 4.45, 4.59, 4.71a, Diagnostic Code 9295 
(2001).

2.  A 20 percent evaluation for degenerative joint disease of 
the lumbar spine, but no higher evaluation, is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5292-5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his back disability had not 
improved when the RO reduced his disability evaluation from 
20 percent to 10 percent.  The veteran contends that his 20 
percent evaluation should be restored, or, alternatively, 
that he is entitled to an evaluation in excess of 10 percent 
for his low back disability.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

The RO notified the veteran, by a letter dated in March 2001, 
of the application of the VCAA to this appeal.  The veteran 
was advised of VA's duty to notify him about his claim and to 
assist him in developing this claim.  The letter, which was 
several pages long, detailed what had been done with respect 
to the veteran's claim and what evidence would substantiate 
the veteran's claim for an increased evaluation.  The letter 
also advised the veteran about how to contact VA if he had 
additional questions about the VCAA or his claim.  After the 
March 2001 letter advised the veteran of the application of 
the VCAA, the RO issued a further supplemental statement of 
the case in June 2001 which addressed each of the claims 
which are now before the Board for appellate review.  The RO 
concluded that there was no further duty to the veteran, 
including under the provisions of the VCAA, and the Board 
agrees.  The record before the Board is adequate to render a 
fully informed decision.  Thus, even though the VCAA was 
enacted and the implementing regulations promulgated during 
the pendency of this appeal, the veteran has been advised of 
those provisions.  The veteran and his representative have 
not identified any additional evidence which might be 
relevant, have not raised any additional questions, or 
requested any additional assistance.  The Board may proceed 
with appellate review.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.5.

The lumbosacral and sacroiliac joints are considered as one 
anatomical segment for rating purposes.  See 38 C.F.R. § 
4.66.

1. Propriety of rating reduction

By a rating decision issued in July 1977, the veteran was 
awarded service connection for low back pain syndrome, 
history of sprain.  That disability was evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5295.  The noncompensable evaluation was continued in a July 
1983 rating decision; the veteran did not seek a higher 
evaluation thereafter and was not thereafter examined again 
until the veteran submitted a claim for an increased 
evaluation in June 1991.  

At the time of a July 1991 VA special orthopedic examination, 
the veteran reported he had sustained serious injury in a 
motorcycle accident in 1990.  He reported having had a 
cerebral concussion, right-sided skull fracture, hearing 
loss, and residual headaches and dizziness.  Amnesiac 
syndrome and fractured right clavicle incurred in that 
accident were also noted.  The veteran reported back 
stiffness in the mornings on arising and at night.  He was 
able to bend down fully and squat easily.  Straight leg 
raising was from 0 to 120 degrees, with pain in the low-back 
area.  The veteran reported occasional tingling and numbness 
in the lower extremities.  Lower extremity strength was 
normal, knee and ankle jerks were equal, and no pathological 
reflexes were noted.  The veteran had spasms of the 
paravertebral muscles when he bent down.  Osteophytes and 
narrowing of the disc were noted at L3 through S1.

A January 1991 VA outpatient clinical report reflects that 
the veteran sought pain medication for back pain.  He was not 
taking any medication for back pain and reported difficulty 
sleeping.  

The RO assigned a 20 percent evaluation for the veteran's 
service-connected back disability, effective from June 14, 
1991, and the RO expanded the service-connected disability to 
include low back syndrome with history of sprain and 
degenerative joint disease of the lumbar spine, and evaluated 
the recharacterized disability under DCs 5010-5295.

VA outpatient clinical records reflect that the veteran was 
seen for VA care approximately ten times from January 1992 to 
November 1992.  The veteran was not treated for his service-
connected back disorder during this period, and the notations 
are devoid of any complaints of back pain.  An outpatient 
Mental Hygiene clinic note dated in November 1992 reflects 
that the veteran walked to his appointment, 25 miles, because 
of difficulties with his cars.  His reported activities 
included watching TV and doing some household repairs.

The veteran underwent VA spinal examination in March 1993.  
At that time, the veteran reported that his low back pain was 
aggravated with heavy lifting, prolonged sitting, and cold 
weather.  He was taking an "arthritis pill" two or three 
times a day for pain.  There were no postural abnormalities 
on examination.  The musculature of the back and lower 
extremities was well-developed and symmetric.  The veteran 
was able to flex forward to 110 degrees.  He was able to 
easily touch his hands to the floor.  He was able to extend 
backward to 30 degrees.  He had lateral flexion to 40 degrees 
to either side, and 70 degrees of rotation to either side.  
The examiner specified that there was no evidence of pain on 
motion.  The veteran had no difficulty doing a sit-up from 
the supine position on the examination table.  Deep tendon 
reflexes were 2/4 and symmetric at the knees and ankles.  
Straight leg raising was negative to 90 degrees both lying 
supine and sitting.  Radiologic examination of the 
lumbosacral spine disclosed disc space narrowing with 
anterior osteophytes at L3, L4, L5, and S1.  The examiner 
assigned a diagnosis of osteoarthritis of the lumbosacral 
spine. 

In April 1993, the RO notified the veteran that it proposed 
to reduce the rating for the veteran's lumbar disability from 
20 percent to noncompensable.  At that time, the veteran was 
notified of his right to submit additional evidence and of 
his right to a personal hearing.  See 38 C.F.R. § 3.105(e).  
The veteran did not request a hearing regarding the proposed 
reduction, nor did he submit additional evidence, but, by a 
statement dated in June 1993 and received in July 1993, the 
veteran disagreed with the "decision" to reduce his 
compensation.  He contended that the VA examination on which 
the proposed reduction was based lasted less than 10 minutes.  
He asked that his compensation not be reduced until he had an 
opportunity to obtain additional medical evidence.  

By a rating decision prepared in July 1993 and issued to the 
veteran in August 1993, the RO effectuated the proposed 
reduction, effective November 1, 1993.  August 1993 
electromyography (EMG) and nerve conduction velocity (NCV) 
examinations were negative for lumbar radiculopathy.  An SOC 
was thereafter issued in September 1993, addressing the 
"evaluation of service-connected low back condition."  This 
SOC did not address the propriety of the rating reduction, 
entitlement to restoration of the prior rating, or discuss 
the laws and regulations applicable to reductions.

In November 1993, the veteran again submitted a statement 
indicating his disagreement with the RO's actions, and, as an 
appealable rating decision had now been issued, this 
statement constituted a notice of disagreement.  Additional 
evidence was received, and the veteran requested 
"reconsideration" of his claim in November 1993.  

By a rating decision issued in March 1995, the RO confirmed 
and continued a noncompensable evaluation for the veteran's 
service-connected low back disability.  

In a July 2000 remand, the Board directed that the RO issue 
an SOC as to the propriety of the November 1993 reduction of 
the veteran's evaluation for his service-connected 
disability.  By a rating decision prepared in August 2000 and 
issued to the veteran in September 2000, the RO granted "an 
earlier effective date" for a 10 percent evaluation for the 
veteran's low back syndrome with degenerative joint disease 
of the lumbar spine, and assigned that 10 percent evaluation 
effective November 1, 1993.  The RO also issued an SOC which 
addressed the issue of the veteran's entitlement to 
restoration of an evaluation of 20 percent for his service-
connected low back disability, and the RO amended the rating 
reduction to 10 percent, but found that restoration of the 20 
percent evaluation was not warranted.  In September 2000, the 
veteran submitted timely substantive appeal of that decision 
to the Board.  

In June 2001, the RO issued a supplemental SOC (SSOC) 
addressing the veteran's entitlement to restoration of an 
evaluation of 20 percent for low back syndrome with 
degenerative joint disease of the lumbar spine, again 
determining that restoration of the 20 percent evaluation was 
not warranted, and that the reduction to 10 percent was 
proper.

A disability evaluation may be reduced, but regulations 
governing veterans' benefits limit the circumstances under 
which a disability evaluation may be reduced.  38 C.F.R. 
§ 3.105(a); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 180 
(1992).  However, before a reduction may be implemented, a 
rating decision proposing the reduction must be issued, the 
veteran must be advised of the proposed reduction, must be 
advised that he or she has 60 days to present evidence 
showing that the reduction should not be implemented, and 
must be advised that a hearing may be requested.  38 C.F.R. 
§ 3.105(e), (h). 

The RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e), regarding notice and opportunity to be heard, 
when it notified the veteran in April 1993 of the proposed 
rating reduction, and in July 1993 issued a rating decision 
effectuating that reduction effective November 1, 1993, 
although the veteran's response, which did not specifically 
request a hearing but expressed disagreement with the 
proposed action, was not acknowledged. 

Having decided that the process required to reduce the 
veteran's disability ratings was correctly followed by the 
RO, the next question to be addressed by the Board is whether 
the evidence which may be considered supports the reduction.  
Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  The focus 
of the inquiry in a reduction case, the standard of proof, is 
whether the evidence of record as a whole regarding the 
severity of the veteran's disability at the time of the 
rating reduction supports the reduction by a preponderance of 
the evidence.  Dofflemeyer, supra, 2 Vet. App. at 281.  If 
the evidence supports restoration of the 20 percent 
evaluation, or is in relative equipoise, the veteran prevails 
and the appeal must be granted.  Kitchens v. Brown, 7 Vet. 
App, 320, 325 (1995).

In determining whether the applicable regulations support the 
rating reduction, the Board notes that the regulations 
require care in handling cases affected by changes in medical 
findings, so as to provide the greatest degree of stability 
in evaluations consistent with the law and regulations.  In 
order for VA to reduce service-connected disability ratings 
which have been in effect for five years, the requirements of 
38 C.F.R. § 3.344 must be satisfied.  Under this provision, 
examinations which are less full or complete than the 
examination under which payment was authorized will not be 
used as a basis for reduction.  Even if material improvement 
of the service-connected disability has been shown, the 
rating agency must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a); 
Kitchens, 7 Vet. App. at 324; Brown, 5 Vet. App. at 416. 

In this case, when the RO notified the veteran, in July 1993, 
that it proposed to reduce the 20 percent evaluation in 
effect for the service-connected back disability, that 
evaluation had been in effect since June 1991, a period of 
far less than five years.  Therefore, the provisions of 
38 C.F.R. § 3.344(a) and (b) are not applicable to the 
reduction proposed in this case.  Nevertheless, the Court of 
Appeals for Veterans Claims has determined that other, more 
general, regulations are applicable, even where the 
evaluation at issue has not been in effect for five years or 
more.  

Where a reduction in an evaluation is at issue, the 
regulations requiring discussion of the disability in light 
of the whole recorded history are applicable.  38 C.F.R. 
§§ 4.1, 4.2; Brown, 5 Vet. App. at 420-21.  It must be 
"ascertain[ed], [that] based upon review of the entire 
recorded history of the disorder, whether the evidence 
reflects an actual change of the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  In 
evaluating the evidence, the Board must determine whether 
these principles were correctly applied.  In order to 
consider whether the evidence of record at the time of the 
1993 rating decision supported the decision, the Board must 
first review the evidence of record establishing improvement 
in the disability is required before the evaluation may be 
reduced.  See 38 C.F.R. §§ 3.104(a), 3.344(c).  

In this case, in July 1991, the veteran was able to walk 
well, was able to bend down fully, and was able to squat 
fully.  He was able to perform straight leg raising from zero 
to 120 degrees, but he had pain in the low-back area when he 
did so.  Spasms of the paravertebral muscles were noted when 
the veteran bent down.  The examiner noted that there were 
degenerative changes of the spine on radiologic examination, 
and the RO re-characterized the veteran's service-connected 
disability as including arthritis.  The examiner's final 
diagnosis was "chronic recurrent low-back pain syndrome, 
secondary to history of injury with spasms of the 
paravertebral muscles and limitation in the range of motion, 
x-ray showing degenerative changes."  

In contrast, when the veteran underwent VA examination in 
March 1993, the examiner specifically noted that there was no 
evidence of pain on motion.  The examiner specifically noted 
that the veteran had forward flexion of the back to 110 
degrees, was able to "easily" touch his hands to the floor, 
and that straight leg raising was negative to 90 degrees, 
both from a supine position and from a sitting position.  The 
examiner clearly observed the veteran perform a variety of 
movements and complete range of motion, without eliciting 
muscle spasm or pain on range of motion.  

Under 38 C.F.R. § 4.71a, DC 5295, a 10 percent evaluation is 
warranted for characteristic pain on motion.  DC 5295 
provides a 20 percent rating for muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  In this case, the veteran met one of 
the two criteria for a 20 percent evaluation at the time of 
the VA examination conducted in 1991, muscle spasm on forward 
bending, but did not meet any of the criteria for the 20 
percent evaluation at the time of the 1993 VA examination.

However, in considering whether the reduction was proper, the 
RO was required to look at all applicable criteria and 
regulations, including DC 5010, the criteria for evaluating 
traumatic arthritis, reviewing the veteran's symptoms as a 
whole, not just under the criteria of DC 5295.  The Board 
notes that a 10 percent evaluation under DC 5295 contemplates 
pain and includes arthritis, so that the RO appropriately 
determined that, although the veteran's symptoms had 
improved, and a 20 percent rating was no longer warranted, a 
10 percent evaluation was appropriate, since there was 
objective evidence of arthritis on radiologic examination, 
and that underlying pathology had not improved.  See 
VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997). 

The Board finds that the symptomatology displayed by the 
veteran at both the 1991 and 1993 examinations was quite 
similar, in that the veteran retained essentially normal, 
unlimited range of motion of the lumbosacral spine, and the 
ability to perform a wide range of musculoskeletal maneuvers, 
including sit-ups and straight leg raising, with one 
significant difference.  At the time of the 1991 examination, 
however, the examiner noted objective evidence of pain on 
motion for a portion of the veteran's retained range of 
motion of the lumbar spine, and the examiner noted 
paravertebral muscle spasms.  At the time of the 1993 
examination, the examiner specifically found that there was 
no evidence of pain on motion.  The examiner who conducted 
the 1993 VA examination clearly found credible the veteran's 
report that he had chronic back pain, which increased in 
severity with heavy lifting or prolonged sitting, and 
provided a diagnosis of osteoarthritis of the lumbosacral 
spine.  

The Board notes that the examiner who conducted the 1991 
examination noted that the veteran had recently been severely 
injured in a motorcycle accident in 1990; presumably the 
severity of those injuries, which included several days of 
coma, had required hospitalization and convalescence.  The 
examiner who conducted the 1993 VA examination noted that the 
veteran had sustained a head injury two and one-half years 
earlier and was receiving Social Security disability benefits 
as a result of the head injury.  The Board finds that the 
examination reports are sufficient to explain the apparent 
changes in the veteran's level of back pain symptomatology.  

Even though a change in objective manifestation of pain 
symptomatology is not an improvement in underlying pathology, 
nevertheless, a change in the severity of pain manifestations 
is a significant change in the severity of a disability 
evaluated under DC 5295 or 5010.  In particular, changes in 
pain symptomatology, including such objective evidence of 
pain as muscle spasms, were the primary criteria for 
evaluating the severity of the veteran's disability at the 
time of the rating decision on appeal, either under the 
schedular criteria or under other applicable regulations such 
as 38 C.F.R. §§ 4.40, 4.45, or 4.59.  

The Board finds that, in this case, the decreased evidence of 
objective symptomatology of pain was the type of significant 
difference which resulted in a preponderance of evidence 
establishing an improvement in the veteran's service-
connected low back syndrome with degenerative joint disease, 
even though the other factual findings of the two 
examinations, such as the veteran's range of motion, were 
otherwise nearly identical.  

In this case, the preponderance of the relevant evidence of 
record, both that evidence at the time of the rating 
reduction and other evidence relevant to establish the 
severity of the veteran's disability at that time, and the 
veteran's history as a whole, supports the propriety of the 
1993 reduction in the veteran's disability evaluation from 20 
percent to a 10 percent evaluation.  

In addition to the significant changes in the factual 
findings of objective evidence of pain, the evidence in 1993 
reflects that the veteran had early peripheral neuropathy in 
the lower extremities, but no lumbar radiculopathy.  The 1993 
evidence from diagnostic examinations established that the 
veteran's complaints of numbness and tingling in the lower 
extremities were not associated with his service-connected 
low back disability.  In contract, the Board notes that, at 
the time of the 1991 VA examination, the veteran complained 
of tingling and numbness in the lower extremities, but there 
was no medical evidence separating these complaints from the 
veteran's complaints of pain associated with the service-
connected disability.  Thus, there were changes not only in 
the factual findings as to objective manifestations of pain, 
but there were also changes in the medical evidence as to 
what complaints were attributable to the service-connected 
disability.

Moreover, the preponderance of the evidence also establishes 
that the decreased pain symptomatology was maintained in the 
veteran's daily functioning, not just at the time of the 
March 1993 VA examination.  In 1992, there is no evidence 
that the veteran sought VA medical care for a complaint of 
increased back pain.  In fact, the evidence reflects that the 
veteran did not report any increase in back pain after a 
documented instance in which he walked 25 miles to attend 
psychiatric treatment when his cars were not working.  
Although the outpatient treatment notes in late 1993 reflect 
several complaints of back pain, in the months after the 
veteran's evaluation for service-connected back disability 
was reduced, a November 1993 outpatient treatment note 
specifically reflects that the veteran was able to straight 
leg raise to 90 degrees with slight pain and that there was 
no abnormality of the paravertebral muscles.  No change was 
made in the veteran's medication regimen except that one 
medication which was apparently prescribed for pain, which 
the veteran reported he had been taking three times a day, 
was changed to twice a day (BID). 

The Board finds that the preponderance of the evidence 
available to the RO at the time, as well as all the evidence 
relevant to the severity of the veteran's service-connected 
back disability at the time relevant to the rating reduction 
establishes that the symptomatology of the veteran's service-
connected back disability had improved in at least one 
significant respect, and the rating reduction was warranted.  
The Board also finds that the preponderance of the evidence 
establishes that this improvement was maintained under the 
ordinary conditions of life.  The Board notes that this 
conclusion is consistent with later evidence of record, which 
reflects that, in June 1997, the veteran reported that he had 
dyspnea on exertion when he mowed his lawn.  The Board's 
conclusion is also consistent with the veteran's April 1998 
statements that he was able to help a friend remodel a house 
the previous summer without his back bothering him since 
there was no time constraint on the work and he was able to 
work slowly.  

2.  Claim for evaluation in excess of 10 percent for low back 
disability

By a statement submitted in January 1998, the veteran 
contended that his service-connected low back disability had 
increased in severity.  At the time of an April 1998 VA 
examination, the veteran noted that he had been able to help 
a friend remodel a house the previous summer.  There were no 
trigger points and there was no tenderness from the occiput 
to the coccyx.  The veteran was able to bend forward to get 
his fingertips within one inch of the floor without pain, 
although he did report tightness.  He had some complaints of 
pain on side bending to 30 degrees.  

VA outpatient clinical records in February 1999 reflect that 
the veteran continued to complain of low back pain.  He 
reported taking Naproxen for back pain.  Treatment notes 
dated in April 2000 reflect that Naprosyn, 500 milligrams, 
twice a day, continued to be prescribed.  

By a September 2000 statement, the veteran reported that he 
had begun using a cane.  He noted that he did have muscle 
spasms, and also noted that he was becoming fatigued more 
easily.  He also contended that he had loss of lateral 
motion.  

On VA examination conducted in February 2001, the veteran 
reported low back pain in a bar distribution in the lumbar 
region, without radiation to the lower extremities.  The pain 
was aggravated with lifting, sitting for more than 1 hour, or 
riding in a car for more than 30 minutes.  He had 
exacerbations of pain about once monthly, requiring three 
days of almost complete bedrest and then additional days of 
decreased activity.  The veteran reported that he was very 
inactive during these flare-ups, only getting out of bed to 
eat or go to the toilet.  The veteran had forward flexion to 
90 degrees, with a pulling sensation but no acute pain.  
Extension was to 20 degrees, right lateral bending to 15 
degrees, left lateral bending to 20 degrees.  No paraspinous 
muscle spasm was palpable.

The veteran's low back syndrome with history of sprain and 
degenerative joint disease of the lumbar spine is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
DCs 5010-5295.  

A 10 percent evaluation under DC 5295 contemplates 
characteristic pain on motion.  The next higher evaluation, a 
20 percent evaluation under DC 5295, requires muscle spasm on 
extreme forward bending with loss of lateral spine motion.  A 
40 percent evaluation, the maximum schedular evaluation under 
DC 5295, requires severe lumbosacral strain, with marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Under DC 5010, arthritis due to trauma and substantiated by 
X-ray findings is rated as degenerative arthritis under DC 
5003.  38 C.F.R. § 4.71a, DC 5010. 

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

In this case, the evidence does not establish that more than 
one major joint or joint group is involved, since the 
lumbosacral spine is considered on joint group.  38 C.F.R. 
§ 4.66.  Thus, a 10 percent evaluation is the highest 
schedular evaluation available under DC 5010.

In this case, the evidence does not establish that the 
veteran has characteristic pain on motion with each effort at 
range of motion, as shown by the VA examination report, which 
specifically notes that the veteran did not have pain on 
range of motion to 90 degrees of forward flexion, although he 
did report a feeling of tightness.  However, the veteran 
reports that he has pain with repeated range of motion, such 
as with sitting for more than one hour, or when lifting 
something is added to the effort of range of motion.  The 
Board finds that these reports are credible.  

Limitation of motion of the lumbar spine may be evaluated 
under DC 5292.  Under DC 5292, limitation of lumbar spine 
motion will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. § 4.71a, DC 5292.  In this case, the 
veteran retains flexion to 90 degrees, extension 20 degrees, 
right lateral bending to 15 degrees, and left lateral bending 
to 20 degrees, without objective evidence of pain.  Thus, the 
veteran's limitation of motion of the lumbar spine is 
generally slight, so as to warrant a 10 percent evaluation.  
However, the VA examiner concluded that the veteran had 
exacerbations of pain, averaging monthly, during which he 
engaged in little activity except getting up to eat or to use 
the toilet.  The Board finds that, during these episodes, the 
veteran has increased limitations of range of motion.  As 
such, the veteran meets the criteria for a 20 percent 
evaluation, if not under DC 5295, by analogy to DC 5292 for 
moderate limitation of range of motion of the lumbar spine, 
since the appropriate evaluation includes recognition of the 
extent to which retained motion is painful.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 20 percent under any other 
applicable diagnostic code or regulation.  There is no 
medical diagnosis of intervertebral disc disease or any 
neurologic abnormality, so an evaluation in excess of 20 
percent under the criteria for evaluating intervertebral disc 
disease are not applicable.  There is no evidence of complete 
ankylosis, fracture of a vertebrae, or any other finding 
which would warrant an evolution in excess of 20 percent 
under other Diagnostic Codes applicable to the lumbar spine.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for his low 
back pain syndrome, the Board has considered whether the 
veteran is entitled to a higher disability evaluation 
pursuant to DeLuca, supra, 8 Vet. App. at 206.  While the 
veteran's back disability is symptomatic, including pain, 
more severe during exacerbations, the veteran has almost full 
range of motion.  The Board concludes that a 20 percent 
evaluation is warranted, based on additional functional 
limitation during such exacerbations to a degree that would 
support a 20 percent evaluation.  However, the Board does not 
find that considerations of pain or arthritis warrant an 
evaluation in excess of 20 percent.  In particular, the 
examiner was very specific in noting when and where the pain 
occurred; and there was no indication of pain upon motion to 
a degree that approximated more than moderate limitation of 
motion of the lumbar spine.  To the extent that the evidence 
reflects that the veteran has severe limitation when 
limitations during an exacerbation are considered, the Board 
notes that, as these exacerbations occur on an average of 
once per month, and least less than one week, consideration 
of pain during exacerbations does not approximate the 
criteria for severe limitation of motion so as to warrant a 
40 percent evaluation, even though the veteran might meet the 
criteria for a 40 percent evaluation a few days each month.  

The Board has considered whether the veteran is entitled to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  The Board notes that there is no evidence of 
record to show that the veteran's service-connected back 
disability alone has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, the 
evidence of record clearly reflects that the veteran was 
granted Social Security disability after a motorcycle 
accident in which he incurred head injury, among other 
injuries.  There is no evidence that the veteran's service-
connected back disability results in any disabling factor 
which is not encompassed in the schedular criteria discussed 
above.  There is no evidence of record warranting referral 
for review of extraschedular considerations.  

The current evidence, resolving doubt in the veteran's favor, 
warrants a 20 percent evaluation, but no higher evaluation, 
for the veteran's current manifestations of low back syndrome 
with degenerative joint disease.  The preponderance of the 
evidence is against an evaluation in excess of 20 percent.  
As the benefit of the doubt was considered in granting a 20 
percent evaluation, the Board finds that those provisions do 
not place the evidence in equipoise to warrant a ranting in 
excess of 20 percent.  38 U.S.C.A. § 5107(b).  The veteran 
may certainly advance a new claim for an increased rating 
should the severity of his disability increase in the future. 


ORDER

Reduction in the evaluation assigned for service-connected 
low back syndrome with degenerative joint disease of the 
lumbar spine from 20 percent to 10 percent effective in 
November 1993 was proper, and the appeal for restoration of 
the 20 percent evaluation is denied.  

An increased evaluation to 20 percent for service-connected 
low back syndrome with degenerative joint disease of the 
lumbar spine is granted, subject to laws and regulations 
governing the effective dates of awards of monetary 
compensation.





		
James A. Frost 
		Acting Member, Board of Veterans' Appeals


 

